Title: To Thomas Jefferson from William Hylton, Sr., 20 January 1801
From: Hylton, William, Sr.
To: Jefferson, Thomas



Dear Sir
Mr. J. Peters Geo Town 20th Jany 1801

Since I came to Town on Thursday last and had the honor to call on you, I have been laid up with a violent and new attack of Gout; which has denied me the pleasure of repeating my visit.
I am endeavoring to make arrangements to go to Europe in the Spring to dispose of my Jamaica property. Should you have any commands I will be happy to take charge of them.
My second son, John, has for a long time past, desired to get into the American Army, and has got some friends to make application for an appointment. his Talents and choise are directed to the artillery.
If Sir there be no impropriety in the request; and you can without difficulty, do me the singular favor to further his views you will greatly oblige Dear Sir
Your very obt. hu Sevt.

Wm Hylton

